PER CURIAM.
This is an action to recover rent due under a commercial sign lease. Contending that lessor had materially breached the lease agreement, defendant-lessee ceased paying rent. She asserted at trial that lessor, plaintiffs assignor, had not acted in good faith during negotiations concerning the removal and reinstallation of the sign. The trial judge denied plaintiffs motion for a directed verdict and submitted that issue to the jury, acknowledging that, although the evidence on the question was slight, there was some evidence. After the jury found that lessor had not acted in good faith and returned a verdict for defendant, the trial judge granted plaintiffs motion for judgment notwithstanding the verdict. That was error. Jacobs v. Tidewater Barge Lines, 277 Or 809, 562 P2d 545 (1977); Hill v. Garner, 277 Or 641, 561 P2d 1016, appeal dismissed 434 US 989, 98 S Ct 623, 54 L Ed 2d 486 (1977); Huston v. Trans-Mark Services, 45 Or App 801, 609 P2d 848, rev den 289 Or 587 (1980). See also Or Const, Art VII (Amended), § 3.
Reversed and remanded with instructions to reinstate the jury verdict.